169 S.W.3d 557 (2005)
Rodney K. JAMES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64408.
Missouri Court of Appeals, Western District.
August 16, 2005.
Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HARDWICK, P.J., BRECKENRIDGE and SPINDEN, JJ.

ORDER
PER CURIAM.
Rodney James appeals from the denial of his Rule 29.15 motion, following an evidentiary hearing. Upon review of the record, we find no error and affirm the motion court's determination that James failed to prove his ineffective assistance of counsel claim by a preponderance of the evidence. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).